Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
– SYSTEM DEVICE AND METHOD FOR PROVIDING SINGLE PORT MEMORY ACCESS IN BITCELL ARRAY BY TRACKING DUMMY WORDLINE --
	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “… providing single port memory with a bitcell array arranged in columns and rows; coupling a wordline to the single port memory including coupling the wordline to the columns of the bitcell array; performing multiple memory access operations concurrently in the single port memory including performing a read operation in one column of the bitcell array using the wordline while performing a write operation in another column of the bitcell array using the wordline, or performing a write operation in one column of the bitcell array using the wordline while 

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

The sited prior art include Wilkins (US 6,714,472) teaches sensing circuitry using a dummy wordline directly electrically coupled to the column selection and sensing circuitry and fabricated within an array of memory cells in the semiconductor memory, wherein the dummy wordline is fabricated near an edge of the array of memory cells.  Agrawal (US 6,483,754) teaches a dummy word line decoder coupled to the conductor at a point further than said plurality of word line decoders are coupled to the conductor for signaling completion of a data transfer into the memory and for terminating power consumption within sense amplifiers.  Gupta (US 10,943,670) teaches dummy wordline (DWL) circuitry having multiple DWL paths including a first DWL path disposed along the first number of columns and a second DWL path disposed along the second number of columns, wherein the first DWL path has a shorter length than the second DWL path so as to allow for faster operation of the bitcells in the memory circuitry that are associated with the first number of output bits

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
November 6, 2021